     Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.38 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


EARNEST GRIFFEN-EL,

              Plaintiff,                              Hon. Robert J. Jonker

v.                                                    Case No. 1:19-CV-855

KIM SHAFFER, et al.,

            Defendants.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on October 17, 2019, requesting that this Court

enjoin several ongoing state court criminal matters.          Plaintiff also requests

monetary damages for alleged violations of his rights arising from the events giving

rise to such actions.       Pursuant to 28 U.S.C.      636(b)(1)(B), the undersigned

recommends that Plaintiff’s claims for injunctive relief be dismissed and Plaintiff’s

claims for monetary damages be stayed as detailed herein.

                                   BACKGROUND

        In his complaint, Plaintiff alleges the following. (ECF No. 1). On March 18,

2019, Plaintiff was driving his car when he was stopped by Officer Gregory of the

Grand Rapids Police Department.        Gregory informed Plaintiff that he had been

speeding to which Plaintiff responded that Gregory had “no authority” over him.

When Plaintiff asked Gregory to “call his superior,” Gregory became “enraged” and

                                             1
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.39 Page 2 of 7



“demanded” that Plaintiff exit his vehicle. After exiting his vehicle, Plaintiff was

forced to participate in a breathalyzer examination after which he was arrested and

taken to the Kent County Jail.     Officer Gregory then illegally obtained a search

warrant pursuant to which Gregory and several unidentified persons obtained a blood

sample from Plaintiff without his consent. As a result of Officer Gregory’s actions,

state court clerk Tanya Todd unlawfully charged Plaintiff with operating a motor

vehicle while intoxicated. Resolution of this charge is still pending.

      On April 28, 2019, Plaintiff was driving his car when he was stopped by Officer

Drelles of the Grand Rapids Police Department.        Plaintiff informed Drelles that

there exists no law that requires him to possess a driver’s license.          Drelles

nevertheless issued Plaintiff a citation for driving a motor vehicle with a revoked or

suspended license.     As a result, Plaintiff was charged with an additional,

unidentified, criminal charge, for which District Court Judge Kim Shaffer imposed

an “unlawful bond.” Resolution of this charge is still pending.

      On May 1, 2019, Plaintiff was driving his car when he was stopped by Officer

Katherine Chase of the Kent County Sheriff’s Department. Plaintiff informed Chase

that there exists no law that requires him to possess a driver’s license.      Chase

nevertheless issued Plaintiff a citation for driving a motor vehicle with a revoked or

suspended license.     As a result, Plaintiff was charged with an additional,

unidentified, criminal charge, for which Magistrate Michael Milroy imposed an

“unlawful bond.” Resolution of this charge is still pending.


                                            2
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.40 Page 3 of 7



      On July 7, 2019, Plaintiff was driving his car when he was stopped by Michigan

State Trooper Adam Keasler. Plaintiff informed Keasler that there exists no law

that requires him to possess a driver’s license. Keasler nevertheless issued Plaintiff

an “unlawful ticket” for an unspecified offense. As a result, Plaintiff was charged

with two additional, unidentified, criminal charges, for which District Court Judge

Kim Shaffer imposed an “unlawful bond.”          Resolution of these charges is still

pending.

      On September 12, 2019, Plaintiff was driving his car when he was stopped by

Officer Norman of the Grand Rapids Police Department. Plaintiff informed Norman

that there exists no law that requires him to possess a driver’s license. Norman

nevertheless arrested Plaintiff and impounded his vehicle. Subsequent to Plaintiff’s

arrest, Norman and several unidentified individuals forcibly obtained a sample of

Plaintiff’s blood. Plaintiff was thereafter charged with yet another, unidentified,

criminal offense for which District Court Judge Kim Shaffer imposed an “unlawful

bond.” Resolution of this charge is still pending.

      Plaintiff has initiated the present action against: (1) District Court Judge Kim

Shaffer; (2) Magistrate Michael Milroy; (3) Officer Gregory; (4) Officer Drelles;

(5) Officer Norman; (6) Court Clerk Tonya Todd; (7) Officer Chase; (8) Trooper

Keasler; (9) the unknown nurse who participated in obtaining a blood sample from

Plaintiff on March 18, 2019; and (10) the unknown nurse who participated in

obtaining a blood sample from Plaintiff on September 12, 2019. Plaintiff asserts

fourteen causes of action. For relief, Plaintiff requests that this Court “intervene” in
                                             3
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.41 Page 4 of 7



the criminal actions described above, “immediately” terminate the proceedings, and

“dismiss” all criminal charges. Plaintiff also seeks monetary damages.

                                      ANALYSIS

      The Supreme Court has identified several abstention doctrines pursuant to

which a federal court should, or in some instances must, refrain from exercising

jurisdiction over a matter. See, e.g., Colorado River Water Conservation District v.

United States, 424 U.S. 800, 813-16 (1976). One such abstention doctrine applies

when “federal jurisdiction has been invoked for the purpose of restraining state

criminal proceedings.” Id. at 816 (citing Younger v. Harris, 401 U.S. 37 (1971)).

Younger abstention is appropriate where the state proceeding is: (1) currently

pending; (2) involves an important state interest; and (3) affords the plaintiff an

adequate opportunity to raise constitutional claims. See Coles v. Granville, 448 F.3d

853, 865 (6th Cir. 2006).

      The Court finds all three factors satisfied. Plaintiff alleges that the criminal

matters in question are ongoing.       The matters alleged in Plaintiff’s complaint

implicate important state interests including the proper enforcement of laws

mandating that persons operating a motor vehicle on the public roadways are

properly licensed and not impaired. See, e.g., Miskowski v. Peppler, 36 Fed. Appx.

556, 557 (6th Cir., June 14, 2002).

      With respect to the third factor, Plaintiff has the burden of showing that he is

unable to present his federal or constitutional claims in the state court criminal


                                            4
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.42 Page 5 of 7



proceeding. See Nimer v. Litchfield Township Board of Trustees, 707 F.3d 699, 701

(6th Cir. 2013). Plaintiff has made no such showing. The Court further observes

that other courts have concluded that the criminal process afforded in Michigan

courts permits criminal defendants an adequate opportunity to assert federal

constitutional claims. See, e.g., Mosson v. Wayne County Prosecutor’s Office, 2014

WL 186095 at *3 (E.D. Mich., Jan. 14, 2014).

      Plaintiff can nevertheless defeat abstention by demonstrating the existence of

an exception to the Younger abstention doctrine: (1) the state proceeding is motivated

by a desire to harass or is conducted in bad faith; (2) the plaintiff is challenging a

statute or other provision that is flagrantly unconstitutional; or (3) there exists an

“extraordinarily pressing need” for immediate federal equitable relief. See Gorenc v.

City of Westland, 72 Fed. Appx. 336, 338-39 (6th Cir., July 31, 2003) (citations

omitted). These exceptions are “interpreted narrowly.” Davis v. Whitmer, 2019 WL

1326671 at *3 (E.D. Mich., Mar. 25, 2019) (citing Gorenc, 72 Fed. Appx. at 339).

Furthermore, the burden to demonstrate the applicability of any such exception rests

with Plaintiff who must present “sufficient evidence, not simply unsupported

contentions, to establish that an exception to Younger abstention is warranted.”

Ingram v. Tennessee Department of Health, 2019 WL 4727641 at *5 (M.D. Tenn., Sept.

27, 2019).




                                            5
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.43 Page 6 of 7



      Plaintiff has made no such showing.           Accordingly, the Court finds that

abstention in this matter is warranted.

      Having found that Younger abstention is appropriate, the Court must

determine the appropriate resolution of Plaintiff’s claims. In this respect, the Court

must distinguish between (a) Plaintiff’s request that the Court enjoin ongoing

criminal proceedings and (b) Plaintiff’s claims for monetary damages arising from the

events described above. See Nimer, 707 F.3d at 702. To the extent Plaintiff seeks

injunctive relief, the Court possesses discretion to dismiss such claims.        Ibid.

Plaintiff has failed to demonstrate that federal court intervention in the criminal

matters described herein is appropriate. Accordingly, the undersigned recommends

that Plaintiff’s claims for injunctive relief be dismissed.

      With respect to Plaintiff’s claim for monetary damages, however, the Court

reaches a different conclusion. The Sixth Circuit has held that, when a court invokes

Younger abstention in a case where only monetary damages are sought, the Court

lacks discretion to dismiss the case and must instead stay the case pending resolution

of the state proceedings. See Nimer, 707 F.3d at 702 (citing Quackenbush v. Allstate

Insurance Co., 517 U.S. 706 (1996)). This rule is equally applicable where, as here,

a plaintiff asserts claims for both injunctive and monetary relief. See, e.g., Gray v.

Bush, 628 F.3d 779, 785 (6th Cir. 2010) (“[i]n the context of a complaint seeking both

equitable [relief] and money damages, as in this case, a federal court’s discretion to

abstain from exercising jurisdiction does not extend so far as to permit a court to

dismiss or remand, as opposed to stay, an action at law”).          The undersigned,
                                       6
  Case 1:19-cv-00855-RJJ-PJG ECF No. 5 filed 10/25/19 PageID.44 Page 7 of 7



therefore, recommends that Plaintiff’s claims for monetary damages be stayed as

detailed below.

                                  CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff’s

claims for injunctive relief be dismissed and Plaintiff’s claims for monetary damages

be stayed and this action be administratively closed.      The undersigned further

recommends that Plaintiff be ordered to comply with the following instructions.

      No later than thirty days after all the criminal matters described herein are

resolved and Plaintiff has exhausted any appeals related thereto, Plaintiff must file in

this Court a motion to re-open this matter. Failure to timely file a motion to re-open

this matter may result in Plaintiff’s remaining claims being dismissed for failure to

prosecute and failure to comply with the Court’s Orders.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                    Respectfully submitted,


DATE: OCTOBER 25, 2019                               /S/ PHILLIP J. GREEN
                                                    PHILLIP J. GREEN
                                                    U.S. MAGISTRATE JUDGE



                                            7
